Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
 
DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on May 12, 2022. Claims 1-5 and 7-10 are pending. Claims 1, 2 and 7-9 are withdrawn. Claims 3-5 and 10 are currently examined for species of caffeic acid for the agent capable of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO). 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

(Previous Rejection – Withdrawn) Claims 3-5 were rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Chen et al. (BMC Cancer 2005, 5:158).
This rejection is withdrawn in view of the amendment filed on May 12, 2022.

(Previous Rejection – Maintained) Claims 3-5 are rejected under 35 U.S.C. 102(a)(1)/103 as being unpatentable over Song et al. (Korean J Physiol Pharmacol, Vol 12: 343－347, December, 2008), as evidenced by Artlett C. M. (J Pathol 2013; 229: 157–167).
Base claim 3, as amended, is drawn to a method of treating a disease associated with extracellular matrix (ECM) accumulation in a patient, the method comprising administering to the patient a therapeutically effective amount of an agent capable of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO), wherein the disease is skin fibrosis 
Song teaches that the study was carried out to investigate the wound healing effect of caffeic acid in skin-incised mice. Caffeic acid showed significant effects on anti-inflammatory activity and wound healing, such as myeloperoxidase activity, lipid peroxidation, phospholipase A2 activity and collagen-like polymer synthesis, in incised-wound tissue. On the other hand, it significantly stimulated collagen-like polymer synthesis in NIH 3T3 fibroblast cells, while inhibited both silica-induced reactive oxygen species generation and melittin-induced arachidonic acid release and PGE2 production in Raw 264.7 cells, and histamine release in RBL 2H3 cells stimulated by melittin or arachidonic acid. Therefore, caffeic acid appears to have a potent antioxidant and anti-inflammatory effect in cell culture system, which may be related to wound healing in skin-incised mice. See Abstract.
Specifically, Song teaches that the animals were anaesthetized with xylazine hydrochloride (2∼5 mg/kg) and ketamine hydrochloride (40∼50 mg/kg). Their backs were shaved and cleaned with polyvidone-iodine. A linear full-thickness incision of 20 mm in length was made on the back of each mouse and sutured with 4/0 atraumatic silk suture under sterile conditions. The animals were randomly divided into two groups of equal number. Caffeic acid was suspended in 1% carboxymethyl cellulose, and further dilutions were made with saline. After incision, caffeic acid (10 mg/kg) was orally administered to the treatment group (n=15), while 1% carboxymethyl cellulose in equal volume was orally administered to the control group (n=15). Caffeic acid and saline were administered once daily during the study period. On days 5, 10 and 15, five animals in each group were randomly selected and killed with the same anaesthetic solution. Zones of about 1mm in thickness were taken from the edges of the wounds for biochemical analysis. See e.g. para bridging pages 343-344.
Song teaches that the significant effect of caffeic acid on anti-inflammatory activity and wound healing, such as myeloperoxidase activity, lipid peroxidation, PLA2 activity and collagen-like polymer synthesis, was shown in incised-wound tissue. After wounding, several types of cells, such as neutrophils, monocytes and fibroblasts, are recruited to the site of injury to carry out the processes of repair. See e.g. page 346, right column, para 2.  Song teaches that in conclusion, therefore, caffeic acid appears to have antioxidant and anti-inflammatory activity in cell culture system, which may be related to wound healing in skin-incised mice. See e.g. page 347, left column, para 3.
Accordingly, Song teaches a method of improving wound healing by administering Caffeic acid to model animals bearing skin wounds. Song is silent on if the caffeic acid administered in the process treats skin fibrosis. Song is silent on if the caffeic acid is administered in a therapeutically effective amount capable of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO). 
Regarding the issue of treating skin fibrosis, Artlett teaches that wound healing is a normal event and is required for the healing of damaged tissues and requires the deposition of collagen into the tissues, whereas fibrosis is the replacement of normal structural elements of the tissue with excessive accumulation of scar tissue comprised of distorted collagens. IL-1β and IL-18 are required during wound healing and fibrosis and the downstream signaling mediated by these cytokines regulates the deposition of collagen. Wound healing in the absence of underlying disease is transient and the cytokine signaling is strongly regulated, inducing controlled collagen deposition. In contrast, fibrosis is a chronic uncontrolled pathology in which cytokines are constantly being produced to drive the continuous production of collagens. The resulting fibrotic scar tissue will eventually impede the normal functioning of the organ and can lead to morbidity and mortality. See e.g. page 157, left column.
According to teachings of Artlett, wound healing and skin fibrosis are two opposing processes. In a skin wound, wound healing is a natural normal process while fibrosis is a potential pathological condition happing at the skin wound that might hamper the normal wound healing process. Therefore, one of skill in the art would have reasonably considered that at the same time of promoting wound healing, administration of caffeic acid taught in Song is also effective in inhibiting skin fibrosis, i.e. treating skin fibrosis, which is also desired. 
One might argue that Song does not explicitly teach treating a “disease” of skin fibrosis. Since it is known in the art that the process of skin fibrosis may also happen in wound healing and needs to be inhibited, according to Artlett, one of ordinary skill in the art would have found it obvious to expand the studies of Song to a similar study where apparent skin fibrosis appear to find out if such process can be reversed or inhibited. There is a reasonable expectation of success based on teachings of Song that caffeic acid promote host factors favoring the normal process of wound healing.   
Regarding the effect of shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO), Song teaches that oral administration of caffeic acid (at a dose of 10 mg/kg, same as that in Chen in the withdrawn rejection and the instant application, but different route) achieves expected effect of promoting wound healing (regulating related cytokines), suggesting that caffeic acid is administered at a therapeutic effective amount.
The Office does not have the facilities and resources to provide the factual evidence needed to establish that oral administration of CAPE in the study of Song does not result in shifting ECM homeostasis from glycolysis to fatty acid oxidation (FAO) as indicated in the instant invention. In the absence of evidence to the contrary, the burden is on the applicant to prove that the methods as are different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New Rejection) Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (Korean J Physiol Pharmacol, Vol 12: 343－347, December, 2008), as evidenced by Artlett C. M. (J Pathol 2013; 229: 157–167), as applied above, in view of Jacobson et al. (JPRAS Open 13 (2017), 92-105. Published online June 9, 2017).
Claim 10 further specifies that the skin fibrosis of clam 3 is radiation-induced skin fibrosis.
Relevance of Song and Artlett is set forth above. Briefly, Song teaches a method of improving wound healing by administering Caffeic acid to model animals bearing incision-induced skin wounds. Teachings of Artlett suggest that the wound healing and skin fibrosis are two opposing processes, and that, in a skin wound, wound healing is a natural normal process while fibrosis is a potential underlying pathological condition happing at the skin wound that might hamper the normal wound healing process. 
However, Song and Artlett are silent on if the incision-induced wound healing model may be applied (or extrapolated) to a different skin wound healing related to radiation induced skin damages.
Jacobson teaches that radiotherapy is a common cancer treatment, but often results in unintended injury to overlying skin and contributes to poor wound healing. The authors systematically review the literature on the pathogenesis, management, and experimental treatment of delayed wound healing following radiation therapy. It teaches that pathogenesis of delayed wound healing and fibrosis following radiotherapy is a complex, interdependent process involving cellular depletion, extracellular matrix changes, microvascular damage, and altered pro-inflammatory mediators. See Abstract.
Accordingly, teachings of Jacobson suggest that radiation-induced skin wound healing and fibrosis have the characteristics of skin wound healing and fibrosis in general, i.e., the two processes are interdependent, involving cellular depletion, extracellular matrix changes, microvascular damage, and altered pro-inflammatory mediators. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to expand the animal model studies disclosed in Song, in which skin wound is caused by incision, to skin wounds of a different cause, e.g., one induced by radiation, as claimed, to evaluate if the caffeic acid treatment is effective, based on the teachings of Artlett and Jacobson about wound healing and fibrosis in general and in particular in radiation-induced wound healing/fibrosis processes. There would have been reasonable expectation of success that the effect of caffeic acid in the wound healing process shown in the study in Song may also be observed in a radiation induced wound healing processes due to the general characteristics in wound healing process in radiation-induced skin damage.     

Response to Applicant’s arguments
Applicant’s arguments filed on May 12, 2022 have been fully considered. Arguments regarding withdrawn rejections are moot. Applicant’s arguments relevant to the current rejections are addressed as follows.
Applicant argues that Song utilize a mouse model and in vitro system to teach that caffeic acid may reduce inflammatory mediators and oxidative damage through assessment of myeloperoxidase activity and lipid oxidation. Applicant argues that, while the examiner does state that “Song et al. is silent on if caffeic acid administered in the process of skill fibrosis”, Fig. 1D and 2 in Song demonstrates that caffeic acid increases the amount of collagen-like polymer in mice after skin incision in vivo and in NIH 3T3 fibroblasts in vitro, and that, as fibrosis involves the deposition of excess collagen matrix, this result by Song would be counter to the role of caffeic acid as an anti-fibrotic therapy. Applicant argues that, in other words, while the examiner acknowledges that wound healing and fibrosis are very different, and arguably opposing processes, the examiner has untenably concluded that the benefit of caffeic acid on wound healing would lead the skilled person to the conclusion that it would also be effective in treating skin fibrosis. Applicant thus argues that Song teaches away from the claimed invention.
Applicant argues that while Song looked at mediators of oxidation and inflammation and amount of collagen, and state that these mediators “improve wound healing” these are indirect measurements and do not actually assess direct wound healing parameters such as time to skin closure and size of incision over time. 
Applicant’s arguments are not persuasive. Regarding Applicant’s argument about formation of collagen-like polymers, it is noted that Song teaches that wound healing involves a variety of processes such as acute inflammation, cell proliferation and contraction of the collagen lattice formed (see e.g. Introduction). Therefore, formation of collagen polymers is a natural and normal process involved in wound healing.  As to the argument about increased collagen formation, it is noted that the experiment results in Song about caffeic acid effect on collagen formation are described in the section “wound healing effect of caffeic acid” showing that caffeic acid promote formation of collagen-like polymers. It does not teach that the observed increase in collagen formation tilt the wound-healing process towards the pathological process of fibrosis. Moreover, Song teaches that it has previously been shown that increasing the number of fibroblasts leads to improved healing in experimental wounds (Lamme et al, 2000), and that skin fibroblast proliferation is considered to be extremely important in the initial stages of tissue repair and wound healing (Tran et al, 1997). See e.g. page 347, left column, para 1. Therefore, Song does not associate promotion of collagen formation in the wound healing process with the pathological fibrosis process.
A reference may be said to “teach away” when a skilled artisan, “upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant.” In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994). “[I]n general, a reference will teach away if it suggests that the line of development flowing from the reference’s disclosure is unlikely to be productive of the result sought by the applicant.” Gurley, 27 F.3d at 553. In the instant case, teachings of Song indicate that caffeic acid has effect on many aspects involved in promoting the skin wound healing process. There is no indication that it discourages applying caffeic acid in the wound healing process.
Regarding Applicant’s argument that the examiner has untenably concluded that the benefit of caffeic acid on wound healing would lead the skilled person to the conclusion that it would also be effective in treating skin fibrosis, it is noted that Applicant does not provide evidence or argument against the examiner’s finding that normal healing and fibrosis are two opposing sides in an overall skin wound healing process. So promoting the normal healing process naturally suppresses (or prevents) the otherwise underlying pathological fibrosis process. Such suppression or prevention effect to the underlying fibrosis in skin would healing can be considered as treatment of skin fibrosis. 
As to Applicant’s argument that Song only looks at indirect measurements and do not actually assess direct wound healing parameters such as time to skin closure and size of incision over time, Song teaches in general the potential beneficial effect in promoting normal wound healing, while promotion of normal wound healing also suggest that the unwanted fibrosis process is suppressed (thereby treated).
Applicant argues that Artlett support the above argument in that it teaches “Wound healing is a normal event and is required for the healing of damaged tissues and requires the deposition of collagen into the tissues, whereas fibrosis is the replacement of normal structural elements of the tissue with excessive accumulation of scar tissue comprised of distorted collagens.” Applicant argues that the evidence from Song et al. from Fig 1D and 2 demonstrated that collagen-like fibers were found to be increased with caffeic acid and therefore may promote fibrosis, and that this is counter to our claim that caffeic acid reduces fibrosis. 
Applicant’s arguments are not persuasive. The teaching of Artlett cited above suggest that wound healing is a normal event while fibrosis is a pathological event happening at a skin wound. There is no indication that this teaching support Applicant’s arguments above, especially those based on Fig 1D and 2 of Song. On the contrary, the above teaching of Artlett appears to be against Applicant’s arguments because it makes clear that the healing requires deposition of collagen into damaged tissues while fibrosis involves excessive accumulation of scar tissue comprised of distorted collagens (no data in Song indicates accumulation of scar tissues comprised of distorted collagens).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES, on (571) 272-0867, can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648